McCay, Judge.
Whilst we recognize the rúle that in cases when the gravamen of a bill is a charge of fraud, it is the duty of the Judge to be more careful in refusing an injunction than in other cases, since fraud is so .subtle and difficult of detection, yet it is also true, that a mere charge of fraud amounts to nothing, *667if, on looking into the case, it is manifest the charge is not true. In this case, we think the Judge did rightly in refusing the injunction.
Taking all the facts together, we think the charge of fraud is very poorly sustained. Even admitting that the defendants gave no affirmative notice to the complainants of the attachment, and on this point the evidence is equal, still we do not think this failure was a fraud. The levy was not on the factory, but, as was suggested by the complainants, was a quiet levy on the land, and at the time it was made, as all the facts show, it was a mere measure of precaution, and was not expected ever to be effective. The defendants might well, under the correspondence, havO attached the land, and said nothing about it. Nor can we see any motive they could have hád for concealment. They did exactly what the complainant advised them to do.
We are clear also that there was nothing in the telegram, or in the action of Tonge and the defendants thereupon, to justify the claim of complainants that the drafts were satisfied. Clearly the'correspondence shows that the defendants ■were merely advancing to complainants, on the agreement that the net proceeds should go on their debts. And the facts show that the judgment is only for what was due them after crediting the net proceeds of the factory.
The letters of complainants, long after the factory was closed, show that they recognized themselves to be in defendants debt. The letter of June 3d offers to turn over a judgment against Harrell, for $1,600 00, and states the defendant to be perfectly good. And the letter of August 3d, 1872, recognizes the claim of Hunnewell & Company to be at least $1,500 00, after the rent notes and the stock on hand at the factory is taken off. Nay, it proposes to pay to Hunnewell & Company $2,000 00, out of certain moneys they, the writers, expected to get.
On the whole, we think the Judge only did what was right and proper to refuse the injunction.
Judgment affirmed.